Citation Nr: 0433275	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  00-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to a disability rating greater than 40 
percent prior to July 31, 1996, for herniated nucleus 
pulposus, lumbar paravertebral myositis with tenosynovitis, 
and L4-5 bulging disc.

3.  Entitlement to a disability rating greater than 60 
percent as of July 31, 1996, for herniated nucleus pulposus, 
lumbar paravertebral myositis with tenosynovitis, and L4-5 
bulging disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and September 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  The claims folder was subsequently transferred to the 
RO in St. Petersburg, Florida.  

The case returns to the Board following a remand to the RO in 
June 2001.  

The Board notes that the veteran perfected an appeal of the 
September 1999 rating decision that denied entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  However, by correspondence received in May 2003, the 
veteran withdrew the appeal of that issue.  Therefore, the 
matter is not currently before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, the duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In an August 2004 statement to the Board, 
the veteran indicated that he received treatment at the VA 
Healthcare Center in Orlando and asked that VA retrieve those 
records for the appeal.  He stated that a Dr. Lopez at the 
Orlando facility had indicated verbally, and in the record, 
that his cervical spine disorder was related to his service-
connected back disability.  See 38 C.F.R. 
§ 3.310(a) (2004) (secondary service connection); Allen v. 
Brown, 7 Vet. App. 439 (1995) (secondary service connection 
due to aggravation).  Review of VA records from the Orlando 
facility dated through March 2004 finds no entry from Dr. 
Lopez or any opinion relating to the etiology of the cervical 
spine disorder.  In order to comply with the duty to assist, 
the Board finds that a remand is required so that the RO can 
obtain the veteran's current VA treatment records.  

In addition, in the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  In the 
August 2004 Appellant's Brief, the veteran's representative 
requests a remand for an examination to secure such an 
opinion with respect to the claim for service connection for 
a cervical spine disorder.  On remand, the RO should secure a 
medical examination and opinion concerning the etiology of 
the cervical spine disorder.   

Also in the August 2004 correspondence, the veteran's 
representative essentially asked that the Board defer action 
on the claim for an increased disability rating for the 
service-connected lumbar spine disorder, noting that any new 
VA orthopedic examination might yield additional evidence as 
to the severity of that disability.  The representative also 
observed that the examiner conducted the November 2003 VA 
examination without the benefit of the claims folder, such 
that it was inadequate.  See 38 C.F.R. §§ 4.1, 4.2, 4.70.  

The Board's review of the November 2003 VA examination 
reveals that it does not contain any information as to 
whether or not the veteran has had any incapacitating 
episodes in the previous year.  Such information is required 
for proper evaluation of the disability under the current 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The Board acknowledges that the veteran's disability 
is currently evaluated at the maximum available schedular 
rating absent unfavorable ankylosis of the entire spine.  
However, with the exception of the inclusion of the text of 
the regulation in the May 1997 statement of the case, there 
is no indication that the RO has ever considered whether the 
veteran may be entitled to an extra-schedular rating based on 
marked interference with employment pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran withdrew his 
appeal on the issue of entitlement to TDIU, there is no 
indication that the veteran's employment status has changed.  
To the extent an incapacitating episode impacts the ability 
to work, any information as to the frequency or duration or 
incapacitating episodes would be useful in assessing the 
propriety of extra-schedular consideration.  Therefore, the 
Board finds remand is required for a new examination that 
fully assesses the severity of the service-connected lumbar 
spine disability and for adjudication of the claim 
considering all possible avenues for an increased rating.    

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's 
medical records dated from March 2004 to 
the present from the VA Healthcare Center 
in Orlando.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to address the following 
issues.  The claims folder must be made 
available for the examiner for review for 
the examination and the examination 
report must indicate whether such review 
was accomplished.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  
	a.  To assess the nature and 
etiology of any cervical spine disorder 
present.  The examiner should review the 
claims folder and examine the veteran in 
order to provide a diagnosis of any 
current cervical spine disorder.  The 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that any current cervical spine 
disorder is proximately due to or the 
result of, or aggravated by, the 
veteran's service-connected herniated 
nucleus pulposus, lumbar paravertebral 
myositis with tenosynovitis, and L4-5 
bulging disc.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.
	b.  To assess the current severity 
of the service-connected herniated 
nucleus pulposus, lumbar paravertebral 
myositis with tenosynovitis, and L4-5 
bulging disc.  The examination must 
include range of motion studies.  The 
examiner is asked to identify and 
describe any current lumbar spine 
symptomatology, including any functional 
loss associated with the lumbar spine due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  In addition, the 
examiner should inquire as to whether the 
veteran has suffered any incapacitating 
episodes in the previous 12-month period 
and, if so, the total duration of such 
episodes.  An "incapacitating episode" 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Finally, the examiner should ask the 
veteran whether he is currently employed.  
Based on current findings and review of 
the claims folder, the examiner should 
offer an opinion as to the extent the 
veteran's service-connected disability 
interferes with his ability to secure or 
maintain gainful employment.  If the 
examiner in unable to provide any 
requested information, the report should 
so state.    

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  With 
respect to the claim for an increased 
disability rating for the service-
connected lumbar spine disability, the RO 
must consider whether referred for extra-
schedular consideration is warranted.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


